DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 11, 2021 has been entered.
 
Status of Claims
	Claims 1, 46, and 48-53 are currently pending and under examination on the merits in the instant case.

Response to Arguments
Applicant’s arguments pertaining to the previous §103 rejection filed with the RCE have been considered but are moot because the arguments do not pertain to the current rejections necessitated by claim amendments. However, applicant’s arguments pertaining to secondary evidence will be addressed hereinbelow.

Claim Objections
preceding claim. See MPEP § 608.01(n).  

	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 46, and 48-53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims are drawn to a method of treating or preventing a neurodegenerative disease in a subject in need thereof comprising administering a composition that encodes human TRIM11, wherein the disease encompasses Alzheimer’s disease, Parkinson’s disease, ALS, spinocerebellar ataxia, and Huntington’s disease.
As of the effective filing date sought in the instant application, TRIM11-based therapeutic or prophylactic methods pertaining to neurodegenerative diseases were not reduced to actual practice by any relevant artisans. As such, a TRIM11-encoding composition structure 
The instant specification also lacks a sufficient disclosure pertaining to the required structure-function correlation for human TRIM11-encoding composition and its function of treating and preventing neurodegenerative diseases in a subject in need thereof as there is no actual reduction to practice the claimed therapeutic/prophylactic method. The specification at best describes in vitro assays that investigate the potential function of TRIM11 in reducing disease-associated protein aggregates. The in vitro findings of reducing protein aggregates or misfolded proteins as disclosed in the instant specification were deemed “unexpected discovery” and “unexpected benefit of TRIM11”, which could not have been reasonably expected based on teachings of Tuoc or any other prior art references of record as addressed by applicant at pages 9-15 of the remarks filed on June 11, 2011. Note that the “extensive experimental data” in the instant specification or in the declaration of record filed on May 20, 2020 pointed out by applicant do not relate to any in vivo data, wherein the in vitro activity of TRIM11 was not known to predictably correlate with in vivo function of TRIM11 “in a biologically relevant timescale” in a subject having a neurodegenerative disease associated with amyloid fibrils. See Zhu et al. (Cell Reports, 2020, 33, 108418) at page 15 for the following: “The extent to which TRIM11 chaperone or disaggregase activity contributes to the in vivo effect is unclear. Molecules within amyloid fibrils can exchange with those in solution in a biologically relevant timescale, which could blur the functional demarcation of these activities in cells.” (emphasis added). It is well settled that the “use of later publications as evidence of the state of art existing on the filing date of an application” is permissible. In re Hogan, 559 F. 2d 595, 605 (CCPA 1977). 

In view of the foregoing, the instant specification fails to provide sufficient information in detail regarding the claimed function of TRIM11 in treating and preventing diverse neurodegenerative diseases in a subject in need thereof, despite the complete lack of relevant prior art knowledge. Note that there is an “inverse correlation” between the level of prior art knowledge and the specificity of the disclosure in order to satisfy the written description requirement under 35 U.S.C. 112(a).
See MPEP §2163 teaching that “there is an inverse correlation between the level of skill and knowledge in the art and the specificity of disclosure necessary to satisfy the written description requirement. Information which is well known in the art need not be described in detail in the specification. See, e.g., Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1379-80, 231 USPQ 81, 90 (Fed. Cir. 1986). However, sufficient information must be provided to show that the inventor had possession of the invention as claimed.” (emphasis added).
Accordingly, it is concluded that the instant specification fails to reasonably convey that the instant co-inventors completed and had possession of the instantly claimed disease treatment and prevention methods as of the filing date sought in the instant application. 

Claims 1, 46, and 48-53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating Parkinson’s disease comprising administering an AAV9 vector encoding human TRIM11, does the entire scope of the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether undue experimentation is required are summarized In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). The Court in Wands states: “Enablement is not precluded by the necessity for some experimentation such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. The key word is ‘undue’, not ‘experimentation’.” (Wands, 8 USPQ2d 1404). There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include: (A) The breadth of the claims; (B)  The nature of the invention; (C)  The state of the prior art; (D)  The level of one of ordinary skill; (E)  The level of predictability in the art; (F)  The amount of direction provided by the inventor; (G)  The existence of working examples; and (H)  The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In the instant case, there is no relevant prior art pertaining to the instantly claimed neurodegenerative disease treatment/prevention method comprising administering a composition encoding TRIM11 as explained in the written description rejection above. Further, the co-inventor of this application expressly stated on the record that TRIM11 was “a previously unrecognized molecular chaperones and disaggregase that suppress aggregation of normal proteins associated with neurodegenerative diseases. This indicate that potential utility of TRIM11 is treating the vast majority of these diseases. These results are unexpected from any prior literature related to TRIM11 or other TRIMs.” (emphasis added). See paragraph 13 of the §1.132 declaration filed on December 15, 2020. Hence, the instant co-inventor expressly acknowledged on the record complete lack of relevant prior art knowledge pertaining to use of 
 In addition, in vitro activities of TRIM11 disclosed in the working examples of the instant specification were not known to predictably correlate with in vivo disease treatment/prevention function of TRIM11 as evidenced by Zhu et al. (Cell Reports, 2020, 33, 108418) who report the following at page 15: “The extent to which TRIM11 chaperone or disaggregase activity contributes to the in vivo effect is unclear. Molecules within amyloid fibrils can exchange with those in solution in a biologically relevant timescale, which could blur the functional demarcation of these activities in cells.” (emphasis added). 
Regarding the potential therapeutic use, not prophylactic use, of TRIM11 in neurodegenerative diseases, the post-filing reference published on December 1, 2020, more than five years after the effective filing date, teaches that the in vivo PD mouse model data based on AAV9-TRIM11 administration provides a “proof of concept” for using TRIM11 for treating neurodegenerative diseases. See page 15 for the following: “The potency and multifunctionality of TRIM11 and other TRIMs likely make them valuable for treating neurodegenerative diseases…Our study provides a proof of concept for using TRIMs as transgenes to treat neurodegenerative diseases.” (emphasis added). As such, the post-filing reference at best enables a method of treating Parkinson’s disease comprising administering an AAV9 vector encoding TRIM11. 
In view of the foregoing, an undue amount of experimentation for one of ordinary skill in the art to practice the entire scope of the claims.
	In light of the totality of factors (A)-(H) considered above, it is concluded that the instant specification fails to provide an enabling disclosure commensurate in scope with claims 1, 46, and 48-53.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008.  The examiner can normally be reached on Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635